IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                            NOS.
                                          WR-88,182-02
                                          WR-88,182-03


                       EX PARTE COREY WEATHERALL, Applicant


                ON APPLICATIONS FOR WRITS OF HABEAS CORPUS
                  CAUSE NOS. W10-52899-U (A) AND W10-71444-U (A)
              IN THE 291ST DISTRICT COURT FROM DALLAS COUNTY


       Per curiam.

                                            ORDER

       Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court these applications for writs of habeas corpus. Ex

parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of two offenses

of drug possession, and he was sentenced to eight years in prison in each case.

       In several claims, Applicant alleges that trial counsel told him these two eight-year sentences

would run concurrently with a federal sentence, so he agreed to plead guilty. He states that the

sentences are not running concurrently, however, so his guilty pleas were not voluntary. See Ex parte

Huerta, 692 S.W.2d 681 (Tex. Crim. App. 1985). The trial court entered an order designating issues,
                                                                                                     -2-

but there are no findings resolving the factual issues. Additional facts are needed. As we held in Ex

parte Rodriguez, 334 S.W.2d 294, 294 (Tex. Crim. App. 1960), the trial court is the appropriate

forum for findings of fact.

        The trial court shall order trial counsel to respond to Applicant’s claims. To obtain the

response, the trial court may use any means set out in TEX . CODE CRIM . PROC. art. 11.07, § 3(d). If

the trial court elects to hold a hearing, it shall determine whether Applicant is indigent. If Applicant

is indigent and wishes to be represented by counsel, the trial court shall appoint an attorney to

represent Applicant at the hearing. TEX . CODE CRIM . PROC. art. 26.04.

        The trial court shall make findings of fact and conclusions of law regarding Applicant’s

habeas claims. The trial court may also make any other findings of fact and conclusions of law it

deems relevant and appropriate to the disposition of Applicant’s claim for habeas corpus relief.

        This application will be held in abeyance until the trial court has resolved the fact issues. The

issues shall be resolved within 90 days of this order. A supplemental transcript containing all

affidavits and interrogatories or the transcription of the court reporter’s notes from any hearing or

deposition, along with the trial court’s supplemental findings of fact and conclusions of law, shall

be forwarded to this Court within 120 days of the date of this order. Any extensions of time shall be

obtained from this Court.

Filed: September 26, 2018
Do not publish